 
Exhibit 10.52a
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated and
effective the 1st day of August (the “Effective Date”) is made by and between
CHARTER COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and Marwan
Fawaz, an adult resident of Colorado (the “Executive”).
 
RECITALS:
 
WHEREAS, the Executive and the Company have previously entered into that certain
Employment Agreement dated August 1, 2006  (the "Old Employment Agreement") and
the parties desire to amend and restate in its entirety the Old Employment
Agreement;
 
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Executive Vice President and Chief
Technical Officer and the Executive desires to serve the Company on the terms
herein provided;
 
WHEREAS, in connection with the entry into the Agreement, the Executive will be
granted performance units and restricted shares of Company Stock pursuant to the
Company's 2001 Stock Incentive Plan, as amended as of the date hereof (the
“Special Equity”);
 
WHEREAS, Executive’s agreement to the terms and conditions of Sections 17 and 19
are a material and essential condition of Executive’s employment with the
Company hereafter under the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
 
1.  Certain Definitions.
 
    (a)           “Allen” shall mean Paul G. Allen (and his heirs or
beneficiaries under his will(s), trusts or other instruments of testamentary
disposition), and any entity or group over which Paul G. Allen has Control and
that constitutes a Person as defined herein.  For the purposes of this
definition, “Control” means the power to direct the management and policies of
an entity or to appoint or elect a majority of its governing board.
 
    (b)           “Annual Base Salary” shall have the meaning set forth in
Section 5.
 
    (c)           “Board” shall mean the Board of Directors of the Company.
 
    (d)           “Bonus” shall have the meaning set forth in Section 6.
 
    (e)           The Company shall have “Cause” to terminate Executive’s
employment hereunder upon Executive’s:
 
(i) Executive’s breach of a material obligation (which, if curable, is not cured
within ten business (10) days after Executive receives written notice of such
breach)
 
 
1

--------------------------------------------------------------------------------


 
 
or representation under this Agreement or breach of any fiduciary duty to the
Company which, if curable, is not cured within ten business (10) days after
Executive receives written notice of such breach; or any act of fraud or knowing
material misrepresentation or concealment upon, to or from the Company or the
Board;
 
(ii) Executive’s failure to adhere in any material respect to (i) the Company’s
Code of Conduct in effect from time to time and applicable to officers and/or
employees generally, or (ii) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive’s duties
under this Agreement, and if Executive has been given a reasonable opportunity
to cure this failure to comply within a period of time which is reasonable under
the circumstances but not more than the thirty (30) day period after written
notice of such failure is provided to Executive; provided that if Executive
cures this failure to comply with such a policy and then fails again to comply
with the same policy, no further opportunity to cure that failure shall be
required;
 
(iii) Executive’s misappropriation (or attempted misappropriation) of a material
amount of the Company’s funds or property;
 
(iv) Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), or entering into any pretrial
diversion program or agreement or suspended imposition of sentence, with respect
to either a felony or a crime that adversely affects or could reasonably be
expected to adversely affect the Company or its business reputation; or the
institution of criminal charges against Executive, which are not dismissed
within sixty (60) days after institution, for fraud, embezzlement, any felony
offense involving dishonesty or constituting a breach of trust or moral
turpitude;
 
(v) Executive’s admission of liability of, or finding of liability, for a
knowing and deliberate violation of any “Securities Laws.”  As used herein, the
term “Securities Laws” means any federal or state law, rule or regulation
governing generally the issuance or exchange of securities, including without
limitation the Securities Act of 1933, the Securities Exchange Act of 1934 and
the rules and regulations promulgated thereunder;
 
(vi) conduct by Executive in connection with Executive’s employment that
constitutes gross neglect of any material duty or responsibility, willful
misconduct,  or recklessness which, if curable, is not cured within ten business
(10) days after Executive receives written notice of such breach;
 
(vii) Executive’s illegal possession or use of any controlled substance, or
excessive use of alcohol at a work function, in connection with Executive’s
duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior;
 
(viii) willful or grossly negligent commission of any other act or failure to
act in connection with the Executive’s duties as an executive of the Company
which causes or reasonably may be expected (as of the time of such occurrence)
to cause substantial
 
 
2

--------------------------------------------------------------------------------


 
 
economic injury to or substantial injury to the business reputation of the
Company or any subsidiary or affiliate of the Company, including, without
limitation, any material violation of the Foreign Corrupt Practices Act, as
described herein below.
 
If Executive commits or is charged with committing any offense of the character
or type specified in subparagraphs 1(e)(iv), (v) or (viii) above, then the
Company at its option may suspend the Executive with or without pay.  If the
Executive subsequently is convicted of, pleads guilty or nolo contendere (or
equivalent plea) to, or enters into any type of suspended imposition of sentence
or pretrial diversion program with respect to, any such offense (or any matter
that gave rise to the suspension), the Executive shall immediately repay any
compensation paid in cash hereunder from the date of the
suspension.  Notwithstanding anything to the contrary in any stock option or
equity incentive plan or award agreement, all vesting and all lapsing of
restrictions on restricted shares shall be tolled during the period of
suspension and all unvested options and restricted shares for which the
restrictions have not lapsed shall terminate and not be exercisable by or issued
to Executive if during or after such suspension the Executive is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, or enters into any
type of suspended imposition of sentence or pretrial diversion program with
respect to, any offense specified in subparagraphs 1(e)(iv), (v) or (viii) above
or any matter that gave rise to the suspension.
 
           (f)           “Change of Control” shall be deemed to have occurred
if:
 
       (i)           any Person is or becomes a “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing the Applicable
Percentage (as defined below) or more of the total voting power of all of the
Company’s then outstanding voting securities.  For purposes of this Section
1(f), the term “Person” shall not include:  (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, or (C) an
underwriter temporarily holding securities pursuant to an offering of said
securities, or (D) Allen.  For purposes of this Agreement, in the case of a
recapitalization or other exchange involving the exchange of Company voting
stock for the Company's debt, the group of debtholders that acquires such
Company voting stock as the result of such recapitalization or exchange shall
not be treated as a single Person solely by reason of such recapitalization or
exchange; or
 
   (ii)           the occurrence of a merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination:  (A) all or substantially all of the individuals and entities who
were the “beneficial owners” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than fifty percent (50%) of
the total voting power of the then outstanding voting securities of the entity
resulting from such Business Combination (or such assets as the case may be) or
the parent of such entity in substantially the same proportionate ownership as
in effect immediately prior to the Business Combination (the “Resulting
Entity”); and (B) a majority of the members of the board of directors or other
governing body of the Resulting Entity were members of the Board at the
 
 
3

--------------------------------------------------------------------------------


 
 
time of the execution of the initial agreement, or at the time of the action of
the Board, providing for such Business Combination; or
 
   (iii)             the consummation of a plan of complete liquidation or
dissolution of the Company; or
 
   (iv)             if and when Allen shall no longer have the power to appoint
a majority of the Board, during any period of two (2) consecutive calendar
years, individuals who either (A) at the beginning of such period are members of
the Board ("Incumbent Directors"), or (B) whose election to the Board during
such period is approved by a vote of the majority of those members of the Board
who are Incumbent Directors at the time of such approval, whereupon such
individual so approved shall be treated as an Incumbent Director with respect to
future approvals, cease for any reason to constitute a majority of the Board.
 
       Notwithstanding the foregoing subsections 1(f)(i) through (iii), a Change
of Control shall not include any transaction or series of transactions,
including any transactions described above if, following such transaction or
transactions, (x) Allen has the largest percentage ownership of the voting
securities in the Company or any successor or surviving corporation held by any
Person (other than any Person that includes Allen), provided such percentage
ownership is more than twenty-five percent or (y) Allen has the power to appoint
a majority of the members of the Board of Directors.
 
        For purposes of this definition, (A) at all times that Allen is or are
the “beneficial owner(s)” (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of securities representing in the
aggregate at least fifty percent (50%) of the total voting power of all of the
Company’s then outstanding voting securities, “Applicable Percentage” means
fifty percent (50%); and (B) at all times that Allen is or are the beneficial
owner(s) of securities representing in the aggregate less than fifty percent
(50%) of the total voting power of all of the Company’s then outstanding voting
securities, “Applicable Percentage” means any percentage that is more than the
greater of (1) the percentage of the total voting power of all of the Company’s
then outstanding voting securities represented by securities beneficially owned
by Allen or (2) twenty-five percent (25%).
 
(g)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
(h)           “Committee” shall mean either the Compensation and Benefits
Committee of the Board, or a Subcommittee of such Committee duly appointed by
the Board or the Committee.
 
(i)           “Company” shall have the meaning set forth in the preamble hereto.
 
(j)           “Company Stock” shall mean the $.10 par value common stock of the
Company.
 
 
4

--------------------------------------------------------------------------------


 
 
(k)           “Date of Termination” shall mean (i) if Executive’s employment is
terminated by Executive’s death, the date of Executive’s death and (ii) if
Executive’s employment is terminated pursuant to Section 14(a)(ii) – (vi), the
date of termination of employment, as defined in 409(A) regulations under the
Code.
 
(l)           For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition, (a) Executive is unable to perform Executive’s duties under
this Agreement with reasonable accommodation for 120 consecutive days, or 180
days during any twelve month period, as determined in accordance with this
Section, or (b) Executive is considered disabled for purposes of receiving /
qualifying for long term disability benefits under any group long term
disability insurance plan or policy offered by Company in which Executive
participates.  The Disability of Executive will be determined by a medical
doctor selected by written agreement of Company and Executive upon the request
of either party by notice to the other, or (in the case of and with respect to
any applicable long term disability insurance policy or plan) will be determined
according to the terms of the applicable long term disability insurance policy /
plan.  If Company and Executive cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether Executive has a
Disability.  The determination of the medical doctor selected under this Section
will be binding on both parties.  Executive must submit to a reasonable number
of examinations by the medical doctor making the determination of Disability
under this Section, and to other specialists designated by such medical doctor,
and Executive hereby authorizes the disclosure and release to Company of
such determination and all supporting medical records.  If Executive is not
legally competent, Executive’s legal guardian or duly authorized
attorney-in-fact will act in Executive’s stead under this Section for the
purposes of submitting Executive to the examinations, and providing the
authorization of disclosure, required under this Section.
 
(m)           “Executive” shall have the meaning set forth in the preamble
hereto.
 
(n)           “Good Reason” shall mean any of the events described herein that
occur without Executive's prior written consent: (i) any reduction in
Executive’s Annual Base Salary, Target Bonus Percentage, or title except as
permitted hereunder, (ii) any failure to pay Executive's compensation hereunder
when due; (iii) any material breach by the Company of a term hereof; (iv)
relocation of  Executive’s primary workplace to a location that is more
than  fifty (50) miles from the office where Executive is then assigned to work
as Executive’s principal office; (v) a transfer or reassignment to another
executive of material responsibilities that have been assigned to Executive (and
were not identified by the Company to be assigned only on an interim basis at
the time of assignment or thereafter) and generally are part of the
responsibilities and functions assigned to a Chief Technical Officer of a public
corporation or (vi) any change in reporting structure such that Executive no
longer reports directly to the "Chief Executive Officer (or equivalent position,
if there is no Chief Executive Officer)" (in each case “(i)” through “(vi)” only
if Executive objects in writing within 30 days after being informed of such
events and unless Company retracts and/or rectifies the claimed Good Reason
within 30 days following Company’s receipt of timely written objection from
Executive); (vii) if within six months after a Change of Control, Executive has
not received an offer from the surviving company to continue in his or her
position immediately prior to such Change of Control under at least the same
terms and conditions
 
 
5

--------------------------------------------------------------------------------


 
 
(except that the value of equity-based compensation after such Change of Control
need only be commensurate with the value of equity-based compensation given to
executives with equivalent positions in the surviving company, if any) as set
herein; (viii) the Company's decision not to renew this Agreement at the end of
its term, or (ix) the failure of a successor to the business of the Company to
assume the Company's obligations under this Agreement in the event of a Change
of Control during its term.
 
(o)           “Notice of Termination” shall have the meaning set forth in
Section 14(b).
 
(p)           “Options” shall have the meaning set forth in Section 7
 
(q)           “Performance Unit” and “Performance Shares” shall have the meaning
set forth in Section 9 hereof.
 
(r)           “Person” shall have the meaning set forth in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934.
 
(s)           “Plan” shall mean the 2001 Stock Incentive Plan as amended by the
Company from time to time.
 
(s)           “Restricted Shares” shall have the meaning set forth in Section 8.
 
(t)           “Term” shall have the meaning set forth in Section 2.
 
(u)           "Voluntary" and "Voluntarily" in connection with Executive's
termination of employment shall mean a termination of employment resulting from
the initiative of the Executive, excluding a termination of employment
attributable to Executive's death or Disability. A resignation by Executive that
is in response to a communicated intent by the Company to discharge Executive
other than for Cause is not considered to be "Voluntary" and shall be considered
to be a termination by the Company for the purposes of this Agreement.
 
2.      Employment Term.  The Company hereby employs the Executive, and the
Executive hereby accepts his employment, under the terms and conditions hereof,
for the period (the “Term”) beginning on the Effective Date hereof and
terminating upon the earlier of (i) July 31, 2010 (the “Initial Term”) and (ii)
the Date of Termination as defined in Section 1(k), and, if not terminated
earlier, will be automatically renewed at the end of its Initial Term and on
each anniversary thereafter for a period of one (1) year unless either party
shall give written notice of cancellation to the other party not later than
ninety (90) days prior to the end of the Initial Term or anniversaries thereof.
 
3.  Position and Duties.  Executive shall serve as Executive Vice President and
Chief Technical Officer reporting to the Chief Executive Officer, with such
responsibilities, duties and authority as are customary for such role,
including, but not limited to, overall management responsibility for technology
and engineering in the Company.  Executive shall devote all necessary business
time and attention, and employ Executive’s reasonable best efforts, toward the
fulfillment and execution of all assigned duties, and the satisfaction of
defined annual and/or longer-term performance criteria.
 
 
6

--------------------------------------------------------------------------------


 
4.       Place of Performance.  In connection with Executive’s employment during
the Term, Executive's initial primary workplace shall be the Company’s offices
in or near Denver, CO  except for necessary travel on the Company’s business.
 
5.       Annual Base Salary.  During the Term, Executive shall receive a base
salary at a rate not less than $470,025.00  per annum (the “Annual Base
Salary”), less standard deductions, paid in accordance with the Company’s
general payroll practices for executives, but no less frequently than
monthly.  The Annual Base Salary shall compensate Executive for any official
position or directorship of a subsidiary or affiliate that Executive is asked to
hold in the Company or its subsidiaries or affiliates as a part of Executive’s
employment responsibilities.  No less frequently than annually during the Term,
the Committee, on advice of the Company’s Chief Executive Officer, shall review
the rate of Annual Base Salary payable to Executive, and may, in its discretion,
increase the rate of Annual Base Salary payable hereunder; provided, however,
that any increased rate shall thereafter be the rate of “Annual Base Salary”
hereunder.
 
6.        Bonus.  Except as otherwise provided for herein, for each fiscal year
or other period consistent with the Company’s then-applicable normal employment
practices during which Executive is employed hereunder on the last day (the
“Bonus Year”), Executive shall be eligible to receive a bonus in an amount up to
70 % of Executive’s Annual Base Salary (the “Bonus” and bonuses at such
percentage of Annual Base Salary being the “Target Bonus”) pursuant to, and as
set forth in, the terms of the Executive Bonus Plan as such Plan may be amended
from time to time, plus such other bonus payments, if any, as shall be
determined by the Committee in its sole discretion, with such Bonus being paid
on or before February 28 of the year next following the Bonus Year, or as soon
as is administratively practicable thereafter (e.g., after the public disclosure
of the Company’s financial results for the prior year on SEC Form 10-K or on
such replacement form as the SEC shall determine, for those years as the
Company’s securities are traded publicly, and the Company’s annual financial
results are reported to the shareholders, for those (if any) years as the
Company’s securities are not traded publicly).
 
7.        Stock Options.  The Company has previously granted to Executive
options to purchase shares of Company Stock as set forth in Exhibit A hereto,
and may, in the Committee’s discretion, grant to Executive additional options to
purchase shares of Company Stock (all of such options, collectively, the
“Options”) pursuant to the terms of the Plan, any successor plan and an
associated Stock Option Agreement.
 
8.        Restricted Shares.  The Company has previously granted to Executive
Restricted Shares of Company Stock as set forth in Exhibit A hereto, and may, in
the Committee’s discretion, grant to Executive Restricted Shares (collectively,
the “Restricted Shares”), which shall be subject to restrictions on their sale
as set forth in the Plan and an associated Restricted Shares Grant Letter.
 
9.        Performance Shares Units.  The Company has previously granted to
Executive Performance Share Units of which some have been converted into
Performance Shares (which are not aggregated in the forgoing description of
Restricted Shares) as set forth in Exhibit A hereto, and may, in the Committee’s
discretion, grant to Executive further Performance Share Units (collectively,
the “Performance Units”), which shall be subject to restrictions on their sale
as set forth in the Plan and an associated Performance Unit Grant Letter.
 
 
7

--------------------------------------------------------------------------------


 
 
10.      Executive Cash Bonus Plan.  Executive currently is a participant in the
Company’s 2005 Executive Cash Award Plan – amended for 2006  with a Plan Award
(as defined in such Plan) as set forth in Exhibit B and shall remain a
participant in such Plan under the terms therefore for the term of this
Agreement.
 
11.      Benefits.  Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites and plans as are generally provided by the Company to its senior
executives of comparable level and responsibility in accordance with the plans,
practices and programs of the Company, as amended from time to time.
 
12.      Expenses.  The Company shall reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive’s duties as an employee of the Company in accordance with the
Company’s generally applicable policies and procedures.  Such reimbursement is
subject to the submission to the Company by Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time hereafter.
 
13.      Vacations.  Executive shall be entitled to paid vacation in accordance
with the Company’s vacation policy as in effect from time to time provided that,
in no event shall Executive be entitled to less than three (3) weeks vacation
per calendar year.  Executive shall also be entitled to paid holidays and
personal days in accordance with the Company’s practice with respect to same as
in effect from time to time.
 
14.      Termination.
 
(a)       Executive’s employment hereunder may be terminated by the Company, on
the one hand, or Executive, on the other hand, as applicable, without any breach
of this Agreement, under the following circumstances:
 
    (i)           Death.  Executive’s employment hereunder shall automatically
terminate upon Executive’s death.
 
    (ii)          Disability.  If Executive has incurred a Disability, the
Company may give Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 14th day after delivery of such notice to
Executive, provided that within the 14 days after such delivery, Executive shall
not have returned to full-time performance of Executive’s duties.  Executive may
provide notice to the Company of Executive's resignation on account of a bona
fide Disability at any time.
 
    (iii)         Cause.  The Company may terminate Executive’s employment
hereunder for Cause effectively immediately upon delivery of notice to
Executive, taking into account any procedural requirements set forth under
Section 1(e) above.
 
 
8

--------------------------------------------------------------------------------


 
 
    (iv)         Good Reason.  Executive may terminate Executive’s employment
herein for Good Reason upon (i) satisfaction of any advance notice and other
procedural requirements set forth under Section 1(n) above for any termination
pursuant to Section 1(n)(i) through (vi) or (ii) at least 30 days’ advance
written notice by the Executive for any termination pursuant to Section
1(n)(vii) through (ix).
 
    (v)          Without Cause.  The Company may terminate Executive’s
employment hereunder without Cause upon at least 30 days’ advance written notice
to the Executive.
 
    (vi)         Resignation Without Good Reason.  Executive may resign
Executive’s employment without Good Reason upon at least fourteen (14) days’
written notice to the Company.
 
(b)       Notice of Termination.  Any termination of Executive’s employment by
the Company or by Executive under this Section 14 (other than pursuant to
Sections 14(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the applicable time
periods set forth in subsections 14(a)(ii)-(vi) above ( the “Notice Period”);
provided that the Company may pay to Executive all Annual Base Salary, benefits
and other rights due to Executive during such Notice Period instead of employing
Executive during such Notice Period.
 
(c)       Resignation from Representational Capacities.  Executive hereby
acknowledges and agrees that upon Executive's termination of employment with the
Company for whatever reason, [s]he shall be deemed to have, and shall have in
fact, effectively resigned from all executive, director or other positions with
the Company or its affiliates at the time of such termination of employment, and
shall return all property owned by the Company and in Executive’s possession,
including all hardware, files and documents, at that time.
 
(d)      Termination in Connection with Change in Control.  If Executive’s
employment is terminated by the Company without Cause either upon or within
thirty days before or thirteen (13) months after a Change of Control, or prior
to a Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, such
termination shall be deemed to have occurred immediately before such Change in
Control for purposes of this Agreement and the Plan.
 
15.       Termination Pay
 
(a)        Effective upon the termination of Executive’s employment, Company
will be obligated to pay Executive (or, in the event of Executive’s death, the
Executive’s designated beneficiary as defined below) only such compensation as
is provided in this Section 15, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan), approved by the Board.  For purposes of this Section 15,
Executive’s designated beneficiary will be such individual beneficiary or trust,
located at such
 
 
9

--------------------------------------------------------------------------------


 
 
address, as Executive may designate by notice to Company from time to time or,
if Executive fails to give notice to Company of such a beneficiary, Executive’s
estate.  Notwithstanding the preceding sentence, Company will have no duty, in
any circumstances, to attempt to open an estate on behalf of Executive, to
determine whether any beneficiary designated by Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person purporting to act as Executive’s personal
representative (or the trustee of a trust established by Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.
 
(b)        Termination by Executive for Good Reason or by Company without
Cause.  If  prior to expiration of the Term, Executive terminates his or her
employment for Good Reason, or  if the Company terminates Executive’s employment
other than for Cause or Executive’s death or Disability, Executive will be
entitled to receive, subject to the conditions of this Agreement, the
 following:
 
    (i)         (A) all Annual Base Salary and Bonus duly payable under the
applicable plan for performance periods ending prior to the Date of Termination,
but unpaid as of the Date of Termination, plus (B) in consideration for
Executive’s obligations set forth in Section 19 hereof, an amount equal to two
(2) times the Executive’s then-current rate of Annual Base Salary and Target
Bonus, which total sum shall be payable following the Date of Termination in
fifty-two (52) equal bi-weekly installments in accordance with the Company’s
normal payroll practices provided that, if a Change of Control occurs (or is
deemed pursuant to Sec. 14(d) hereof to have occurred after such termination)
during such twenty-four (24) month period (and such Change of Control qualifies
either as a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company
as such terms are defined under Section 409A of the Code), any amounts remaining
payable to Executive hereunder shall be paid in a single lump sum immediately
upon such Change of Control.
 
    (ii)         if Executive’s employment is terminated by the Company without
Cause  either upon or within thirty days before or thirteen (13) months after a
Change of Control, or prior to a Change in Control at the request of a
prospective purchaser whose proposed purchase would constitute a Change in
Control upon its completion, the Company shall treat as earned all unvested
Performance Units for which the performance term has not expired as of such
Change of Control at the rate calculated pursuant to the Plan and the applicable
Grant Letter, and shall immediately convert those Units into Restricted Shares
and accelerate as of the Date of Termination the removal of restrictions on such
shares.
 
    (iii)         all reasonable expenses Executive has incurred in the pursuit
of Executive’s duties under this Agreement through the Date of Termination which
are payable under and in accordance with this Agreement, which amount will be
paid within thirty (30) days after the submission by Executive of properly
completed reimbursement requests on the Company’s standard forms;
 
    (iv)         a lump sum payment (net after deduction of taxes and other
required withholdings) equal to twenty-four (24) times the monthly cost, at the
time Executive’s
 
 
10

--------------------------------------------------------------------------------


 
 
employment terminated, for Executive to receive under COBRA the paid coverage
for health, dental and vision benefits then being provided for Executive at the
Company’s cost at the time Executive’s employment terminated.  This amount will
be paid at the same time the payment is made under Section 15(b)(i) and will not
take into account future increases in costs during the applicable time period;
and
 
    (v)           notwithstanding anything to the contrary in any award
agreement, Executive shall be deemed to be actively employed during the
twenty-four (24) month period following termination of employment for purposes
of vesting of all stock options, performance units and restricted stock;
provided that if a Change of Control occurs (or is deemed pursuant to Sec. 14(d)
hereof to have occurred after such termination) within such period, all
remaining stock options that would have vested in the twenty-four (24) month
period shall vest, and all remaining restricted stock and performance units
whose restrictions would have lapsed in the twenty-four (24) month period shall
have their restrictions lapse immediately upon such Change of Control; provided,
however, that with respect to any equity-based compensation awards subject to
Section 409A of the Code (as determined by independent tax counsel retained by
the Company), vesting and/or the lapse of restrictions will only be accelerated
if such Change of Control qualifies either as a “change in the ownership or
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company as such terms are defined under Section
409A of the Code, or the first subsequent time at which such distribution may be
made in compliance with Section 409A of the Code; and
 
    (vi)          pay the cost of up to twelve (12) months, as required, of
executive-level out-placement services (which provides as part of the
outplacement the use of an office and secretarial support as near as reasonably
practicable to Executive’s residence).
 
provided, however, any of the benefits described in Section 15(b)(i) through
(vi) that are due to be paid or awarded during the first six (6) months after
the Date of Termination shall, to the extent required to avoid the tax
consequences of Section 409A of the Code as determined by independent tax
counsel, be suspended and paid after the six (6) month anniversary of
Executive’s Date of Termination.
 
           (c)           The Executive shall not be required to mitigate the
amount of any payments provided in Section 15, by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 15
be reduced by any compensation earned by Executive as a result of employment by
another company or business, or by profits earned by Employee from any other
source at any time before or after the date of Termination, so long as Executive
is not in breach of the Agreement.
 
    (d)            Termination by Executive without Good Reason or by Company
for Cause.  If prior to the expiration of the Term or thereafter, Executive
Voluntarily terminates Executive’s employment prior to expiration of the Term
without Good Reason or if Company terminates this Agreement for Cause, Executive
will be entitled to receive Executive’s then-existing Annual Base Salary only
through the date such termination is effective and will be reimbursed for all
reasonable expenses Executive has incurred in the pursuit of Executive’s duties
under this Agreement through
 
 
11

--------------------------------------------------------------------------------


 
 
the date of termination which are payable under and in accordance with this
Agreement; any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement; and Executive shall be entitled to no other
compensation, bonus, payments or benefits except as expressly provided in this
paragraph.
 
       (e)              Termination upon Disability or Death.  If Executive’s
employment shall terminate by reason of Executive’s Disability (pursuant to
Section 14(a)(ii)) or death (pursuant to Section 14(a)(i)), the Company shall
pay to Executive, in a lump sum cash payment as soon as practicable following
the Date of Termination, all unpaid Annual Base Salary and Bonus previously
earned for a performance period ending prior to the Date of Termination, but
unpaid as of the Date of Termination, and the pro rata portion of their Bonus
for such year (when and as paid to other senior executives of the Company) for
the Performance Period in which the termination occurred.  In the case of
Disability, if there is a period of time during which Executive is not being
paid Annual Base Salary and not receiving long-term disability insurance
payments, the Company shall make interim payments equal to such unpaid
disability insurance payments to Executive until commencement of disability
insurance payments; provided that, to the extent required to avoid the tax
consequences of Section 409A of the Code, as determined by independent tax
counsel, the first payment shall cover all payments scheduled to be made to
Executive during the first six (6) months after the date Executive’s employment
terminates, and the first such payment shall be delayed until the day that is
six (6) months after the date Executive’s employment terminates.
 
       (f)               Benefits. Except as otherwise required by law,
Executive’s accrual of, and participation in plans providing for, the Benefits
will cease at the effective Date of the Termination of employment.
 
       (g)              Conditions To Payments. To be eligible to receive (and
continue to receive) and retain the payments and benefits described in Sections
15(b)(i) and 15(e), Executive must comply with the provisions of Sections 17, 18
and 19.  In addition, to be eligible to receive (and continue to receive) and
retain the payments and benefits described in Sections 15(b) and 15(e) Executive
(or Executive’s executor and personal representatives in case of death) must
first execute and deliver to Company, and comply with, an agreement, in form and
substance reasonably satisfactory to Company, effectively releasing and giving
up all claims Executive may have against Company or any of its subsidiaries or
affiliates (and each of their respective controlling shareholders, employees,
directors, officers, plans, fiduciaries, insurers and agents) arising out of or
based upon any facts or conduct occurring prior to that date. The agreement will
be prepared by Company, will be based upon the standard form (if any) then being
utilized by Company for executive separations when severance is being paid, and
will be provided to Executive at the time Executive’s employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days).  The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Company, any investigation or administrative
proceeding, any matter relating to a franchise, or any business matter
concerning Company or any of its transactions or operations.  A copy of the
standard form release being used by Company as of the date of this agreement for
executive separations when
 
 
12

--------------------------------------------------------------------------------


 
severance is being paid is attached to this Agreement as Exhibit C.  It is
understood that the final document may not contain provisions specific to the
release of a federal age discrimination claim if Executive is not at least forty
(40) years of age, and may be changed as Company’s chief legal counsel considers
necessary and appropriate to enforce the same, including provisions to comply
with changes in applicable laws and recent court decisions.  Payments under
and/or benefits provided by Section 15 will not be made unless and until
Executive executes and delivers that agreement to Company within twenty-one (21)
days after delivery of the document (or such lesser time as Company’s chief
legal counsel may specify in the document) and all conditions to the
effectiveness of that agreement and the releases contemplated thereby have been
satisfied (including without limitation the expiration of any applicable
revocation period without revoking acceptance).
 
       (h)             Survival.  The expiration or termination of the Term
shall not impair the rights or obligations of any party hereto which shall have
accrued hereunder prior to such expiration, subject to the terms of any
agreement containing a general release provided by Executive.
 
     16.          Excess  Parachute Payment.
 
      (a)                 Anything in this Agreement or the Plan to the contrary
notwithstanding, to the extent that any payment, distribution or acceleration of
vesting to or for the benefit of Executive by the Company (within the meaning of
Section 280G of the Code and the regulations thereunder), whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the "Total Payments") is or will be subject to the excise tax
imposed under Section 4999 of the Code (the "Excise Tax"), then the Total
Payments shall be reduced (but not below zero) to the Safe Harbor Amount (as
defined below) if and to the extent that a reduction in the Total Payments would
result in Executive retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income and employment taxes and the Excise
Tax), than if Executive received the entire amount of such Total Payments in
accordance with their existing terms (taking into account federal, state, and
local income and employment taxes and the Excise Tax).  For purposes of this
Agreement, the term “Safe Harbor Amount” means the largest portion of the Total
Payments that would result in no portion of the Total Payments being subject to
the Excise Tax.  Unless Executive shall have given prior written notice
specifying a different order to the Company to effectuate the foregoing, the
Company shall reduce or eliminate the Total Payments, by first reducing or
eliminating the portion of the Total Payments which are payable in cash and then
by reducing or eliminating non-cash payments in such order as Executive shall
determine; provided that Executive may not so elect to the extent that, in the
determination of the Determining Party (as defined herein), such election would
cause Executive to be subject to the Excise Tax.  Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive's rights and
entitlements to any benefits or compensation.
 
      (b)                 The determination of whether the Total Payments shall
be reduced as provided in Section 16(a) and the amount of such reduction shall
be made at the Company's expense by an accounting firm selected by Company from
among the ten largest accounting firms in the United States or by qualified
independent tax counsel (the “Determining Party”); provided that Executive shall
be given advance notice of the Determining Party selected by the Company, and
shall have
 
 
13

--------------------------------------------------------------------------------


 
the opportunity to reject to the selection, within two business days of being
notified of the selection, on the basis of that Determining Party’s having a
conflict of interest or other reasonable basis, in which case the Company shall
select an alternative auditing firm among the ten largest accounting firms in
the United States or alternative independent qualified tax counsel, which shall
become the Determining Party.  Such Determining Party shall provide its
determination (the "Determination"), together with detailed supporting
calculations and documentation to the Company and Executive within ten (10) days
of the termination of Executive’s employment or at such other time mutually
agreed by the Company and Executive.  If the Determining Party determines that
no Excise Tax is payable by Executive with respect to the Total Payments, it
shall furnish Executive with an opinion reasonably acceptable to Executive that
no Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
the Company and Executive.  If the Determining Party determines that an Excise
Tax would be payable, the Company shall have the right to accept the
Determination as to the extent of the reduction, if any, pursuant to Section
16(a), or to have such Determination reviewed by another accounting firm
selected by the Company, at the Company’s expense.  If the two accounting firms
do not agree, a third accounting firm shall be jointly chosen by the Executive
Party and the Company, in which case the determination of such third accounting
firm shall be binding, final and conclusive upon the Company and Executive.
 
      (c)           If, notwithstanding any reduction described in this Section
16, the IRS determines that Executive is liable for the Excise Tax as a result
of the receipt of any of the Total Payments or otherwise, then Executive shall
be obligated to pay back to the Company, within thirty (30) days after a final
IRS determination or in the event that Executive challenges the final IRS
determination, a final judicial determination, a portion of the Total Payments
equal to the “Repayment Amount.”  The Repayment Amount with respect to the
payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive’s net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized.  The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in Executive’s net after-tax proceeds with respect to
the Total Payments being maximized.  If the Excise Tax is not eliminated
pursuant to this paragraph, the Executive shall pay the Excise Tax.
 
      (d)           Notwithstanding any other provision of this Section 16, if
(i) there is a reduction in the Total Payments as described in this Section 16,
(ii) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s benefits had not previously been
reduced), and (iii) Executive pays the Excise Tax, then the Company shall pay to
Executive those payments or benefits which were reduced pursuant to this Section
16 as soon as administratively possible after Executive pays the Excise Tax so
that Executive’s net after-tax proceeds with respect to the Total Payments are
maximized.


    17.           Competition/Confidentiality.
 
    (a)           Acknowledgments by Executive.  Executive acknowledges that (a)
during the Term and as a part of Executive’s employment, Executive has been and
will be afforded access to
 
 
14

--------------------------------------------------------------------------------


 
 
Confidential Information (as defined below); (b) public disclosure of such
Confidential Information could have an adverse effect on the Company and its
business; (c) because Executive possesses substantial technical expertise and
skill with respect to the Company’s business, Company desires to obtain
exclusive ownership of each invention by Executive while Executive is employed
by the Company, and Company will be at a substantial competitive disadvantage if
it fails to acquire exclusive ownership of each such invention by Executive; and
(d) the provisions of this Section 17 are reasonable and necessary to prevent
the improper use or disclosure of Confidential Information and to provide
Company with exclusive ownership of all inventions and works made or created by
Executive.
 
    (b)            Confidential Information.  (i) The Executive acknowledges
that during the Term Executive will have access to and may obtain, develop, or
learn of Confidential Information (as defined below) under and pursuant to a
relationship of trust and confidence.  The Executive shall hold such
Confidential Information in strictest confidence and never at any time, during
or after Executive’s employment terminates, directly or indirectly use for
Executive’s own benefit or otherwise (except in connection with the performance
of any duties as an employee hereunder) any Confidential Information, or
divulge, reveal, disclose or communicate any Confidential Information to any
unauthorized person or entity in any manner whatsoever.
 
    (ii)           As used in this Agreement, the term “Confidential
Information” shall include, but not be limited to, any of the following
information relating to Company learned by the Executive during the Term or as a
result of Executive’s employment with Company:
 
      (A)           information regarding the Company’s business proposals,
manner of the Company’s operations, and methods of selling or pricing any
products or services;
 
      (B)           the identity of persons or entities actually conducting or
considering conducting business with the Company, and any information in any
form relating to such persons or entities and their relationship or dealings
with the Company or its affiliates;
 
      (C)           any trade secret or confidential information of or
concerning any business operation or business relationship;
 
      (D)           computer databases, software programs and information
relating to the nature of the hardware or software and how said hardware or
software is used in combination or alone;
 
      (E)           information concerning Company personnel, confidential
financial information, customer or customer prospect information, information
concerning subscribers, subscriber and customer lists and data, methods and
formulas for estimating costs and setting prices, engineering design standards,
testing procedures, research results (such as marketing surveys, programming
trials or product trials), cost data (such as billing, equipment and programming
cost projection models), compensation information and models, business or
marketing plans or strategies, deal or business terms, budgets, vendor names,
programming operations, product names, information on proposed acquisitions or
dispositions, actual performance compared to budgeted performance, long-range
plans, internal financial information
 
 
15

--------------------------------------------------------------------------------


 
 
(including but not limited to financial and operating results for certain
offices, divisions, departments, and key market areas that are not disclosed to
the public in such form), results of internal analyses, computer programs and
programming information, techniques and designs, and trade secrets;
 
      (F)           information concerning the Company’s employees, officers,
directors and shareholders; and
 
      (G)           any other trade secret or information of a confidential or
proprietary nature.
 
    (iii)         Executive shall not make or use any notes or memoranda
relating to any Confidential Information except for uses reasonably expected by
Executive to be for the benefit of the Company, and will, at Company’s request,
return each original and every copy of any and all notes, memoranda,
correspondence, diagrams or other records, in written or other form, that
Executive may at any time have within his possession or control that contain any
Confidential Information.
 
    (iv)         Notwithstanding the foregoing, Confidential Information shall
not include information which has come within the public domain through no fault
of or action by Executive or which has become rightfully available to Executive
on a non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information.  None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.
 
    (v)         Executive will not remove from the Company’s premises (except to
the extent such removal is for purposes of the performance of Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
Company) any Company document, record, notebook, plan, model, component, device,
or computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”).  Executive recognizes that, as between
Company and Executive, all of the Proprietary Items, whether or not developed by
Executive, are the exclusive property of the Company.  Upon termination of
Executive’s employment by either party, or upon the request of Company during
the Term, Executive will return to Company all of the Proprietary Items in
Executive’s possession or subject to Executive’s control, including all
equipment (e.g., laptop computers, cell phone, portable e-mail devices, etc.),
documents, files and data, and Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any such Proprietary Items.
 
    18.           Proprietary Developments.
 
                    (a)           Any and all inventions, products, discoveries,
improvements, processes, methods, computer software programs, models,
techniques, or formulae (collectively, hereinafter referred to as
“Developments”), made, conceived, developed, or created by Executive (alone or
in conjunction with others, during regular work hours or otherwise)
during  Executive’s employment,
 
 
16

--------------------------------------------------------------------------------


 
which may be directly or indirectly useful in, or relate to, the business
conducted or to be conducted by the Company will be promptly disclosed
by  Executive to Company and shall be Company’s exclusive property.  The term
“Developments” shall not be deemed to include inventions, products, discoveries,
improvements, processes, methods, computer software programs, models,
techniques, or formulae which were in the possession of Executive prior to the
Term.  Executive hereby transfers and assigns to Company all proprietary rights
which Executive may have or acquire in any Developments and Executive waives any
other special right which the Executive may have or accrue therein.  Executive
will execute any documents and to take any actions that may be required, in the
reasonable determination of Company’s counsel, to effect and confirm such
assignment, transfer and waiver, to direct the issuance of patents, trademarks,
or copyrights to Company with respect to such Developments as are to be
Company’s exclusive property or to vest in Company title to such Developments;
provided, however, that the expense of securing any patent, trademark or
copyright shall be borne by Company. The parties agree that Developments shall
constitute Confidential Information.
 
      (b)           “Work Made for Hire.”  Any work performed by Executive
during Executive’s employment with Company shall be considered a “Work Made for
Hire” as defined in the U.S. Copyright laws, and shall be owned by and for the
express benefit of Company.  In the event it should be established that such
work does not qualify as a Work Made for Hire, Executive agrees to and does
hereby assign to Company all of Executive’s right, title, and interest in such
work product including, but not limited to, all copyrights and other proprietary
rights.
 
   19.           Non-Competition and Non-Interference.
 
   (a)           Acknowledgments by Executive.  Executive acknowledges and
agrees that: (a) the services to be performed by Executive under this Agreement
are of a special, unique, unusual, extraordinary, and intellectual character;
(b) the Company competes with other businesses that are or could be located in
any part of the United States; and (c) the provisions of this Section 19 are
reasonable and necessary to protect the Company’s business and lawful
protectable interests, and do not impair Executive’s ability to earn a living.
 
   (b)           Covenants of Executive.  For purposes of this Section 19, the
term “Restricted Period” shall mean the period commencing as of the date of this
Agreement and terminating on the second anniversary (or, in the case of Section
19(b)(i), the first anniversary), of the date Executive’s employment terminated
provided that the “Restricted Period” also shall encompass any period of time
from whichever anniversary date is applicable until and ending on the last date
Executive is to be paid any payment under Section 15 hereof.  In consideration
of the acknowledgments by Executive, and in consideration of the compensation
and benefits to be paid or provided to Executive by Company, Executive covenants
and agrees that during the Restricted Period, the Executive will not, directly
or indirectly, for Executive’s own benefit or for the benefit of any other
person or entity other than the Company:
 
      (i)           in the United States or any other country or territory where
the Company then conducts its business: engage in, operate, finance, control or
be employed by a “Competitive Business” (defined below); serve as an officer or
director of a Competitive Business (regardless of where Executive then lives or
conducts such activities); perform any work as an employee,
 
 
17

--------------------------------------------------------------------------------


 
 
consultant (other than as a member of a professional consultancy, law firm,
accounting firm or similar professional enterprise that has been retained by the
Competitive Business and where Executive has no direct role in such professional
consultancy and maintains the confidentiality of all information acquired by
Executive during his or her employment with the Company), contractor, or in any
other capacity with, a Competitive Business; directly or indirectly invest or
own any interest in a Competitive Business (regardless of where Executive then
lives or conducts such activities); or directly or indirectly provide any
services or advice to a any business, person or entity who or which is engaged
in a Competitive Business (other than as a member of a professional consultancy,
law firm, accounting firm or similar professional enterprise that has been
retained by the Competitive Business and where Executive has no direct role in
such professional consultancy and maintains the confidentiality of all
information acquired by Executive during his or her employment with the
Company).  A “Competitive Business” is any business, person or entity who or
which, anywhere within that part of the United States, or that part of any other
country or territory, where the Company conducts business; owns or operates a
cable television system; provides direct television or any satellite-based,
telephone system-based, internet based or wireless system for delivering
television, music or other entertainment programming (other than as an ancillary
service, such as cellular telephone providers); provides telephony services
using any wired connection or fixed (as opposed to mobile) wireless application;
provides data or internet access services; or offers, provides, markets or sells
any service or product of a type that is offered or marketed by or directly
competitive with a service or product offered or marketed by the Company at the
time Executive’s employment terminates; or who or which in any case is preparing
or planning to do so. The provisions of this Section 19 shall not be construed
or applied (i) so as to prohibit Executive from owning not more than five
percent (5%) of any class of securities that is publicly traded on any national
or regional securities exchange, as long as Executive’s investment is passive
and Executive does not lend or provide any services or advice to such business
or otherwise violate the terms of this Agreement in connection with such
investment; or (ii) so as to prohibit Executive from working as an employee in
the cable television business for a company/business that owns or operates cable
television franchises (by way of current example only, Time Warner, Cablevision,
Cox or Comcast), provided that the company/business is not providing cable
services in any political subdivision/ geographic area where the Company has a
franchise or provides cable services (other than nominal overlaps of service
areas) and the company/business is otherwise not engaged in a Competitive
Business, and provided Executive does not otherwise violate the terms of this
Agreement in connection with that work;
 
      (ii)           contact, solicit or provide any service to any person or
entity that was a customer franchisee, or prospective customer of the Company at
any time during Executive’s employment (a prospective customer being one to whom
the Company had made a business proposal within twelve (12) months prior to the
time Executive’s employment terminated); or directly solicit or encourage any
customer, franchisee or subscriber of the Company to purchase any service or
product of a type offered by or competitive with any product or service provided
by the Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or
 
 
 
18

--------------------------------------------------------------------------------


 
 
      (iii)           solicit or recruit for employment, any person or persons
who are employed by Company or any of its subsidiaries or affiliates, or who
were so employed at any time within a period of six (6) months immediately prior
to the date Executive’s employment terminated, or otherwise interfere with the
relationship between any such person and the Company; nor will the Executive
assist anyone else in recruiting any such employee to work for another company
or business or discuss with any such person his or her leaving the employ of the
Company or engaging in a business activity in competition with the Company. This
provision shall not apply to secretarial, clerical, custodial or maintenance
employees.
 
If Executive violates any covenant contained in this Section 19, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
 
        (c)       Provisions Pertaining to the Covenants.  Executive recognizes
that the existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 19 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive’s employment terminates.  It is agreed that the Executive’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Executive’s breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder.  If any provision
of Sections 17, 18 or 19 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Company the maximum restriction on
Executive’s activities permitted by applicable law in such circumstances.
Company’s failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non existence of any other
similar agreement for anyone else employed by Company or by Company’s failure to
exercise any of its rights under any such agreement.
 
        (d)       Notices.  In order to preserve Company’s rights under this
Agreement, Company is authorized to advise any potential or future employer, any
third party with whom Executive may become employed or enter into any business
or contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms,
and  Company shall not be liable for doing so.
 
        (e)       Injunctive Relief and Additional Remedy.  Executive
acknowledges that the injury that would be suffered by Company as a result of a
breach of the provisions of this Agreement (including any provision of Sections
17, 18 and 19) would be irreparable and that an award of monetary damages to
Company for such a breach would be an inadequate remedy.  Consequently, Company
will have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and Company will not be
obligated to post bond or other security in seeking such relief.  Without
limiting Company’s rights under this Section or any other remedies of Company,
if
 
 
19

--------------------------------------------------------------------------------


 
Executive breaches any of the provisions of Sections 17, 18 or 19, Company will
have the right to cease making any payments otherwise due to Executive under
this Agreement.
 
        (f)        Covenants of Sections 17, 18 and 19 are Essential and
Independent Covenants.  The covenants by Executive in Sections 17, 18 and 19 are
essential elements of this Agreement, and without Executive’s agreement to
comply with such covenants, Company would not have entered into this Agreement
or employed Executive.  Company and Executive have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by Company.  Executive’s covenants in Sections
17, 18 and 19 are independent covenants and the existence of any claim by
Executive against Company, under this Agreement or otherwise, will not excuse
Executive’s breach of any covenant in Section 17, 18 or 19. If Executive’s
employment hereunder is terminated, this Agreement will continue in full force
and effect as is necessary or appropriate to enforce the covenants and
agreements of Executive in Sections 17, 18 and 19.  The Company’s right to
enforce the covenants in Sections 17, 18 and 19 shall not be adversely affected
or limited by the Company’s failure to have an agreement with another employee
with provisions at least as restrictive as those contained in Sections 17, 18 or
19 , or by the Company’s failure or inability to enforce (or agreement not to
enforce) in full the provisions of any other or similar agreement containing one
or more restrictions of the type specified in Sections 17, 18 and 19 of this
Agreement.
 
      20.           Executive’s Representations And Further Agreements.
 
      (a)           Executive represents, warrants and covenants to Company
that:
 
         (i)           Neither the execution and delivery of this Agreement by
Executive nor the performance of any of Executive’s duties hereunder in
accordance with the Agreement will violate, conflict with or result in the
breach of any order, judgment, employment contract, agreement not to compete or
other agreement or arrangement to which Executive is a party or is subject;
 
         (ii)          On or prior to the date hereof, Executive  has furnished
to Company true and complete copies of all judgments, orders, written employment
contracts, agreements not to compete, and other agreements or arrangements
restricting Executive’s employment or business pursuits, that have current
application to Executive;
 
         (iii)         Executive is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement, and that prior
to assenting to the terms of this Agreement, or giving the representations and
warranties herein, Executive has been given a reasonable time to review it and
has consulted with counsel of Executive’s choice; and
 
         (iv)         Executive has not provided, nor been requested by Company
to provide, to Company, any confidential or non public document or information
of a former employer that constitutes or contains any protected trade secret,
and will not use any protected trade secrets in connection with the Executive’s
employment.
 
 
20

--------------------------------------------------------------------------------


 
      (b)           During and subsequent to expiration of the Term, the
Executive will cooperate with Company, and furnish any and all complete and
truthful information, testimony or affidavits in connection with any matter that
arose during the Executive’s employment, that in any way relates to the business
or operations of the Company or any of its parent or subsidiary corporations or
affiliates, or of which the Executive may have any knowledge or involvement; and
will consult with and provide information to Company and its representatives
concerning such matters.  Executive shall fully cooperate with Company in the
protection and enforcement of any intellectual property rights that relate to
services performed by Executive for Company, whether under the terms of this
Agreement or prior to the execution of this Agreement.  This shall include
without limitation executing, acknowledging, and delivering to Company all
documents or papers that may be necessary to enable Company to publish or
protect such intellectual property rights.  Subsequent to the Term, the parties
will make their best efforts to have such cooperation performed at reasonable
times and places and in a manner as not to unreasonably interfere with any other
employment in which Executive may then be engaged.  Nothing in this Agreement
shall be construed or interpreted as requiring the Executive to provide any
testimony, sworn statement or declaration that is not complete and truthful.  If
Company requires the Executive to travel outside the metropolitan area in the
United States where the Executive then resides to provide any testimony or
otherwise provide any such assistance, then Company will reimburse the Executive
for any reasonable, ordinary and necessary travel and lodging expenses incurred
by Executive to do so provided the Executive submits all documentation required
under Company’s standard travel expense reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Company to deduct those expenses. Nothing in this Agreement shall be construed
or interpreted as requiring the Executive to provide any testimony or affidavit
that is not complete and truthful.
 
               21.       Mutual Non-Disparagement.  Neither the Company nor
Executive shall make any oral or written statement about the other party which
is intended or reasonably likely to disparage the other party, or otherwise
degrade the other party’s reputation in the business or legal community or in
the telecommunications industry.
 
       22.       Foreign Corrupt Practices Act.  Executive agrees to comply in
all material respects with the applicable provisions of the U.S. Foreign Corrupt
Practices Act of 1977 (“FCPA”), as amended, which provides generally that: under
no circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder.  When
any representative, employee, agent, or other individual or organization
associated with Executive is required to perform any obligation related to or in
connection with this Agreement, the substance of this section shall be imposed
upon such person and included in any agreement between Executive and any such
person.  Failure by Executive to comply with the provisions of the FCPA shall
constitute a material breach of this Agreement and shall entitle the Company to
terminate Executive’s employment for Cause.
 
       23.       Purchases and Sales of the Company’s Securities.  Executive has
read and agrees to comply in all respects with the Company’s Policy Regarding
the Purchase and Sale of the Company’s Securities by Employees, as such Policy
may be amended from time to time.  
 
 
21

--------------------------------------------------------------------------------


 
Specifically, and without limitation, Executive agrees that Executive shall not
purchase or sell stock in the Company at any time (a) that Executive possesses
material non-public information about the Company or any of its businesses; and
(b) during any “Trading Blackout Period” as may be determined by the Company as
set forth in the Policy from time to time.
 
       24.       Indemnification.  (a)  If Executive is made a party or is
threatened to be made a party or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter, a "proceeding"), by reason of the fact that he or she is or was a
director or an officer of the Corporation or is or was serving at the request of
the Corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust or other enterprise, including service
with respect to an employee benefit plan (hereinafter, a "Covered Person"),
whether the basis of such proceeding is alleged action in an official capacity
as a director, officer, employee or agent or in any other capacity while serving
as a director, officer, employee or agent, shall be indemnified and held
harmless by the Corporation to the fullest extent authorized by the Delaware
General Corporation Law, as the same exists or may hereafter be amended, against
all expense, liability and loss (including attorneys' fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) reasonably
incurred or suffered by such Covered Person in connection therewith; provided,
however, that, except as provided in Section 24(c) hereof with respect to
proceedings to enforce rights to indemnification, the Corporation shall
indemnify any such Covered Person in connection with a proceeding (or part
thereof) initiated by such Covered Person only if such proceeding (or part
thereof) was authorized by the Board.


(b) The Corporation shall pay the expenses (including attorneys' fees) incurred
by Executive in defending any such proceeding in advance of its final
disposition (hereinafter, an "advancement of expenses"), provided, however,
that, if the Delaware General Corporation Law so requires, an advancement of
expenses incurred by Executive in his or her capacity as such shall be made only
upon delivery to the Corporation of an undertaking (hereinafter, an
"Undertaking"), by or on behalf of such Executive, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal (hereinafter, a "Final Adjudication")
that Executive was not entitled to be indemnified for such expenses under this
Section 24 or otherwise.  The rights to indemnification and to the advancement
of expenses conferred in Subsections 24(a) and (b) hereof shall be contract
rights and such rights shall continue even after Executive ceases to be employed
by the Company and shall inure to the benefit of Executive’s heirs, executors
and administrators.


(c)  If a claim under Section 24(a) or (b) hereof is not paid in full by the
Company within sixty (60) days after a written claim therefore has been received
by the Company, except in the case of a claim for an advancement of expenses, in
which case the applicable period shall be twenty (20) days, Executive may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim.  If Executive is successful in whole or in part in any such suit, or
in a suit brought by the Company to recover an advancement of expenses pursuant
to the terms of an Undertaking, Executive shall be entitled to be paid also the
expense of prosecuting or defending such suit.  In (i) any suit brought by
Executive to enforce a right to indemnification hereunder (but not in a suit
brought by Executive to enforce a right to an advancement of expenses)
 
 
22

--------------------------------------------------------------------------------


 
 
it shall be a defense that, and (ii) any suit brought by the Company to recover
an advancement of expenses pursuant to the terms of an Undertaking, the Company
shall be entitled to recover such expenses upon a final adjudication that,
Executive has not met the applicable standard for indemnification set forth in
the Delaware General Corporation Law.  To the fullest extent permitted by law,
neither the failure of the Company (including its disinterested directors,
committee thereof, independent legal counsel or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of
Executive is proper in the circumstances because the Executive has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Company (including its disinterested
directors, committee thereof, independent legal counsel or its stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption that Executive has not met the applicable standard of conduct or, in
the case of such a suit brought by Executive, be a defense to such suit.  In any
suit brought by Executive to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that Executive is not entitled to be indemnified, or to such advancement
of expenses, under this Section 24 or otherwise shall, to the extent permitted
by law, be on the Company.
 
(d)  The rights to indemnification and to the advancement of expenses conferred
in this Section 24 shall not be exclusive of any other right of indemnification
which Executive or any other person may have or hereafter acquire by any
statute, the Corporation's Certificate of Incorporation or Bylaws, agreement,
vote of stockholders or disinterested directors or otherwise.
 
(e)  The Company may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Company would have the power to
indemnify such person against such expense, liability or loss under the Delaware
General Corporation Law.


 
25.           Withholding  Anything to the contrary notwithstanding, all
payments required to be made by Company hereunder  to Executive or his estate or
beneficiary shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to applicable law or regulation.
 
26.           Notices.  Any written notice required by this Agreement will be
deemed provided and delivered to the intended recipient when (a) delivered in
person by hand; or (b) three days after being sent via U.S. certified mail,
return receipt requested; or (c) the day after being sent via by overnight
courier, in each case when such notice is properly addressed to the following
address and with all postage and similar fees having been paid in advance:
 
If to the Company:            Charter Communications, Inc.
                     Attn:  Human Resources
                     12405 Powerscouart Drive
                     St. Louis, MO 63131
 
 
23

--------------------------------------------------------------------------------


 
If to Executive:           6399 South Fiddler's Green Circle 6th Floor
                     Greenwood Village, CO 80111
 
Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.
 
27.           Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns.
 
28.           Entire Agreement.  As of the Effective Date, the Employee and the
Company hereby irrevocably agree that the Old Employment Agreement is hereby
terminated in its entirety, and neither party thereto shall have any rights or
obligations under the Old Employment Agreement, including but not limited to, in
the case of the Employee, any right to any severance payment or benefit.  This
Agreement constitutes the entire agreement between the listed parties with
respect to the subject matter described in this Agreement and supersedes all
prior agreements, understandings and arrangements, both oral and written,
between the parties with respect to such subject matter, except to the extent
said agreements, understandings and arrangements are referenced or referred to
in this Agreement.  This Agreement may not be modified, amended, altered or
rescinded in any manner, except by written instrument signed by both of the
parties hereto; provided, however, that the waiver by either party of a breach
or compliance with any provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or compliance. Except to the
extent the terms hereof are explicitly and directly inconsistent with the terms
of the Plan, nothing herein shall be deemed to override or replace the terms of
the Plan, including but not limited to sections 6.4, 9.4 and 10.4 thereof.
 
29.           Severability.  In case any one or more of the provisions of this
Agreement shall be held by any court of competent jurisdiction or any arbitrator
selected in accordance with the terms hereof to be illegal, invalid or
unenforceable in any respect, such provision shall have no force and effect, but
such holding shall not affect the legality, validity or enforceability of any
other provision of this Agreement provided that the provisions held illegal,
invalid or unenforceable does not reflect or manifest a fundamental benefit
bargained for by a party hereto.
 
30.           Assignment.  Subject to the Executive’s right to terminate in the
event of a Change of Control hereunder, this Agreement can be assigned by the
Company only to a company that controls, is controlled by, or is under common
control with the Company and which assumes all of the Company’s obligations
hereunder.  The duties and covenants of Executive under this Agreement, being
personal, may not be assigned or delegated except that Executive may assign
payments due hereunder to a trust established for the benefit of Executive’s
family or to Executive’s estate or to any partnership or trust entered into by
Executive and/or Executive’s immediate family members (meaning, Executive’s
spouse and lineal descendants).  This agreement shall be binding in all respects
on permissible assignees.
 
31.           Notification.  In order to preserve the Company’s rights under
this Agreement, the Company is authorized to advise any third party with whom
Executive may become employed or
 
 
24

--------------------------------------------------------------------------------


 
 
enter into any business or contractual relationship with, or whom Executive may
contact for any such purpose, of the existence of this Agreement and its terms,
and the Company shall not be liable for doing so.
 
32.           Choice of Law/Jurisdiction This Agreement is deemed to be accepted
and entered into in St. Louis County, Missouri. Executive and the Company intend
and hereby acknowledge that jurisdiction over disputes with regard to this
Agreement, and over all aspects of the relationship between the parties hereto,
shall be governed by the laws of the State of Missouri without giving effect to
its rules governing conflicts of laws.  Executive agrees that in any suit to
enforce this Agreement, or as to any dispute that arises between the Company and
the Executive regarding or relating to this Agreement and/or any aspect of
Executive’s employment relationship with Company, venue and jurisdiction are
proper in the County of St. Louis, and (if federal jurisdiction exists) the
United States District Court for the Eastern Division of Missouri in St. Louis,
and Executive waives all objections to jurisdiction and venue in any such forum
and any defense that such forum is not the most convenient forum.
 
33.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any manner the
meaning or interpretation of this Agreement.
 
34.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
[remainder of page intentionally left blank]
 
 
 
25

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
                Charter Communications, Inc.




                By:  /s/ Neil Smit  8/1/07
                Name:  Neil Smit
                Title:  President & CEO




                EXECUTIVE


                /s/ Marwan Fawaz
                Name:                Marwan Fawaz
                Address:           7315 Singabrush, Parker CO, 80138
 
 
 
26

--------------------------------------------------------------------------------







 

           
Charter Communications
                                     
Grant Summary Report
                                     
Exhibit A
                                                                               
         
Activity as of 6/25/2007
                         
Grant
Grant
 
Grant
                     
Subject to
               
Outstanding
 
Date
Type
 
Price
   
Granted
   
Exercised
   
Canceled
   
Repurchase
   
Outstanding
   
Vested
   
Exercisable
                                                                               
                                                                             
2001 Non-Qualified Stock Option
                                                                               
                   
Marwan Fawaz
                                                 
7/25/2001
Non-Qualified
  $ 20.46       50,000       0       50,000       0       0       0       0    
                                                                 
9/28/2001
Non-Qualified
  $ 11.99       40,000       0       40,000       0       0       0       0    
                                                                 
8/1/2006
Non-Qualified
  $ 1.28       300,000       0       0       0       300,000       0       0    
                                                                 
8/1/2006
Restricted
  $ 0.00       50,000       0       0       0       50,000       0       0      
                                                               
8/1/2006
Restricted
  $ 0.00       133,741       0       0       0       133,741       0       0    
                                                                 
8/1/2006
Restricted
  $ 0.00       80,244       0       0       0       80,244       0       0      
                                                               
3/9/2007
Non-Qualified
  $ 2.835       57,300       0       0       0       57,300       0       0    
                                                                 
3/9/2007
Restricted
  $ 0.00       133,741       0       0       0       133,741       0       0    
                                                                               
                                                     
Optionee Total
              845,026       0       90,000       0       755,026       0       0
                                                                     
Plan Totals
              845,026       0       90,000       0       755,026       0       0
 



 


27

--------------------------------------------------------------------------------




 


Exhibit B
 
Executive Cash Award Plan
 
 
[exhibit1052a1.jpg]
 
 
 
28
 
 

 
 


 